DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-13 and 15-23 have been examined in this application.  Claim 14 was canceled.  Claim 23 has been newly added.  This communication is a Final Rejection in response to Applicant’s “Amendment/Remarks” filed on 2/5/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,086,102 to Frazier.
As per claim 23, Frazier teaches:  A bottom-fitted sheet (see Frazier, Abstract: “bedclothes assembly”), comprising:
a top layer (see Fig. 1-2, [22]: fabric top covering) extending from a head end to a foot end along a length of said top layer (see Fig. 1, top covering [22] extends from a head end [17] to foot end [18]) and having two lateral sides 
a bottom layer (see Fig. 1-3, [12]: fabric sheet) extending from a head end to a foot end along a length of said bottom layer (see Fig. 1, fabric sheet [12] extends from head end [17] to foot end [18]) and having two lateral sides separated by a width of said bottom layer (see Fig. 1, fabric sheet [16] extends from left side portion [16] to right side portion [16] along width [14]), said head end of the bottom layer extending laterally between two edges and said foot end of the bottom layer extending laterally between two edges (see Fig. 1, fabric sheet [12] extends laterally across width [14] from [16 to 16] at both head end [17] and foot ends [18]), and
an overhang element (see Fig. 1-2, [21]: corner portions of [12]) coupled to the foot end of said bottom layer (corners [21] maybe considered “integrally coupled” to [12]), 
wherein said foot end of the top layer and the overhang element are joined together along at least a portion of said width of the top layer and a width of the overhang element (see Fig. 1-3, foot end [18] of top layer [22] is coupled to sheet [12] via stitching [23] at and across at least a portion of width of foot end region [18].  The corner portions [21]/overhang element may be considered joined together with top layer [22] also via stitching [23], albeit indirectly as they are integral with an end of sheet [12]).
Allowable Subject Matter
Claims 1-13 and 15-22 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim 1, the combination of structure present in independent claim 1 was not found in the prior art of record. In particular, the limitations introduced via amendment on 2/5/2021, including “at least one overhang element coupled to said bottom layer, wherein the overhang element is designed to overhang a mattress, and at least one second elastic element configured to couple said overhang element to the mattress,” in combination with the other structure present in each independent claim, was not found in the prior art of record. Specifically, the combination of a first elastic element for coupling the top/bottom layer and a second elastic element for coupling the overhang layer to a mattress were not taught or suggest in Ferrante or other cited prior art.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of amended independent claim 1 may be reasonably maintained.

Response to Arguments
Applicant’s arguments, filed 2/5/2021, with respect to claims 1-13 and 15-22 have been fully considered and are persuasive.  The rejections have been withdrawn.
However, upon further consideration of newly added claim 23, a new ground of rejection is made in view of Frazier (US 7,086,102). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/11/2021